                               UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF NEW MEXICO

In re:

MICHAEL ALLEN HOLLEY,                                                 Case No. 18-13140-t13

         Debtor.

                                                 OPINION

         Before the Court are cross motions for summary judgment on the trustee’s objections to

the debtor’s claim of exemption relating to settlement funds he received from a personal injury

lawsuit. Debtor claims that the proceeds (some of which is in a bank account, but most of which

was used to buy a house) is compensation for lost future earnings. The trustee counters that there

is no evidence of that. As discussed below, genuine issues of material fact preclude summary

judgment for either party, so their motions will be denied.

                                            I.      Facts

         For the purpose of ruling on the motions, the Court finds that the following facts 1 are not

in material dispute:

         On December 19, 2018, the Debtor filed a voluntary petition for relief under Chapter 7 of

the Bankruptcy Code. The Debtor filed his Schedule C on January 9, 2019, claiming, inter alia, an

exemption of $150,000 on his residential property-- 132 Los Cordovas Road (the “Cordovas

exemption”), and an exemption of $22,903.23 on his Wells Fargo Bank account (the “bank account

exemption”). On January 15, 2019, the Trustee filed an objection to these exemptions.




         1
          The Court took judicial notice of its docket. See St. Louis Baptist Temple, Inc. v. Fed.
Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (holding that a court may sua sponte take
judicial notice of its docket); LeBlanc v. Salem (In re Mailman Steam Carpet Cleaning Corp.), 196
F.3d 1, 8 (1st Cir. 1999) (same).


Case 18-13140-t13        Doc 139     Filed 09/09/19     Entered 09/09/19 11:39:10 Page 1 of 11
       The Debtor filed an Amended Schedule C on March 13, 2019, on which he reasserted the

Cordovas exemption and the bank account exemption, and claimed a further exemption of $24,200

for a 2005 Bentley Continental GT (the “Bentley exemption”). On March 21, 2019, the Trustee

filed an objection to the exemptions reflected in the Debtor’s Amended Schedule C—including

the Cordovas exemption, the bank account exemption, and the Bentley exemption (collectively the

“exemptions”).

       The debtor claimed the exemptions pursuant to 11 U.S.C. Section 522(d)(11) which, in

relevant part, permits a debtor to claim exemptions in property that is traceable to . . .

       (D) a payment, not to exceed $23,675, on account of personal bodily injury, not
       including pain and suffering or compensation for actual pecuniary loss, of the
       debtor or an individual of whom the debtor is a dependent; or

       (E) a payment in compensation of loss of future earnings of the debtor . . . for the
       support of the debtor and any dependent of the debtor.

       As grounds for his objection, the Trustee asserted that “[u]pon information and belief” the

money used to purchase the Bentley and the Cordovas property was not money to compensate the

Debtor for loss of future earnings, and the money in the bank account was not a payment on

account of personal bodily injury of the Debtor or his dependent.

       Now, each party seeks summary judgment concerning the validity of the exemptions. The

Trustee argues that based on the purported undisputed material facts, the Cordovas Exemption and

the Bentley exemption2 are not permissible under § 522(d)(11)(E). Conversely, the Debtor argues

that the purported undisputed material facts demonstrate that each of the exemptions are allowable

under § 522(d)(11).3 In support of their opposing positions, both parties rely primarily on evidence




2
 The Trustee does not make any argument about the bank account exemption.
3
  The Debtor argues that § 522(d)(11)(D) allows the bank account exemption and that
§ 522(d)(11)(E) allows the Bentley exemption and the Cordovas exemption.


                                                   -2-
Case 18-13140-t13       Doc 139      Filed 09/09/19 Entered 09/09/19 11:39:10 Page 2 of 11
related to a lawsuit commenced by the Debtor in 2012 in Orange County California that resulted

in a $1,600,000 settlement. The lawsuit arose from a work-place accident which caused permanent

physical injuries to the Debtor.

       The settlement funds at issue stem from the Debtor’s involvement in a work place accident.

While working on the premises of an automobile auction in January 2012, the Debtor was crushed

between two vehicles causing injuries to his legs, his left arm, his shoulder and his back. He was

diagnosed with complex regional pain syndrome and/or neuropathic pain—a chronic condition

that will never heal. After his workman’s compensation claim was denied, the Debtor sued his

employer in the Orange County California Superior Court for property damage, personal injury,

and general negligence. In his complaint, the Debtor sought compensatory damages for personal

injury and property damage, wage loss, and a loss of earning capacity. According to the Debtor,

he will “never be able to return to the full income earning ability [that he] previously enjoyed.” 4

The Debtor settled his claims for a lump sum of $1.6 million.

       The settlement agreement does not expressly apportion damages to specific claims. And

because the lawsuit settled without the Court’s intervention, the record from the California

Superior Court does not contain findings of fact or conclusions of law. The parties have submitted

documents related to the litigation on which they rely to support their respective motions as

follows.

       Edmond El Dabe—the Debtor’s counsel in the California lawsuit stated in an affidavit that

“a portion of the settlement was for future loss of earnings.” An accounting of the settlement

proceeds shows that of the $1.6 million, $640,000 was consumed by attorney’s fees; $43,234.29




4
  This fact is included in the Trustee’s statement of undisputed material facts and is derived from
the Debtor’s answer to the Trustee’s interrogatories.


                                                  -3-
Case 18-13140-t13       Doc 139     Filed 09/09/19 Entered 09/09/19 11:39:10 Page 3 of 11
was consumed by costs; and $77,476.12 was consumed by outstanding medical bills. The Debtor’s

net recovery from the settlement was $839,289.59.

        Dr. Joshua Prager—a medical expert who evaluated the Debtor’s injuries opined in a

deposition that if the Debtor’s course of medical treatment was successful “he’d be able to work

at least a desk job” subject to certain limitations. 5 Dr. Prager declined in this deposition to offer an

opinion on the issue of whether the Debtor could return to his previous occupation in the

automobile auction business.

        Before he was injured, Debtor was earning approximately $5,000 per month, plus bonuses,

in the automobile auction business. Earlier in his career, the Debtor worked as a deputy sheriff, a

security officer, a fire fighter, a restaurant manager, and a business owner. His education consists

of training and certifications related, primarily to law enforcement and firefighting; he does not

possess a college degree. From January 2016 and continuing through the date of his bankruptcy

petition, the Debtor owned at least a 50% membership in two businesses—Vape Durango, LLC

and Vape Taos, LLC, and he had some involvement in managing the operation of these businesses.

                                          II.     Discussion

        A.      The Governing Legal Standards. [S]ummary judgment is proper if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “[T]he

substantive law will identify which facts are material. Only disputes over facts that might affect

the outcome of the suit under governing law will properly preclude the entry of summary



5
  The Debtor does not dispute this fact, but he disputes its materiality. The Court includes this fact
in the statement of undisputed material facts because it, like others challenged by the Debtor as
immaterial, is foundational to the Trustee’s arguments.


                                                    -4-
Case 18-13140-t13        Doc 139      Filed 09/09/19 Entered 09/09/19 11:39:10 Page 4 of 11
judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986). A dispute about a material

fact is “genuine” “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Id. at 248.

       The present motion is governed, substantively, by § 522(d)(11) of the Bankruptcy Code.

An exemption under § 522 is presumed valid and a trustee who objects to an exemption bears the

initial burden of producing evidence to overcome the presumption that the exemptions are properly

claimed. In re Robinson, 295 B.R. 147, 152 (10th Cir. BAP 2003); Fed. R. Bankr. P. 4003(b)(2),

(c). If the trustee carries this burden, the burden shifts to the debtor who must produce evidence

demonstrating that the claimed exemptions were proper. Robinson, 295 B.R. at 152. Exemption

laws are “liberally construed in favor of the claimant of an exemption.” In re Carlson, 303 B.R.

478, 482 (10th Cir. BAP 2004) (recognizing the “humanitarian purposes” of the exemption laws).

       B.      The Trustee’s Motion for Summary Judgment. The Trustee argues that the Bentley

exemption and the Cordovas exemption are impermissible as a matter of law because the

settlement agreement did not allocate a particular sum as compensation for the Debtor’s loss of

future earnings. He reasons that these exemptions would be allowable under § 522(d)(11)(E) only

if the settlement agreement showed that the settlement funds—or a sufficient portion thereof—

was expressly allocated to compensate the Debtor for a loss of earnings after December 19, 2019—

the date on which the Debtor filed his Bankruptcy petition. The Trustee argues, further, that

because the Debtor has demonstrated an ability to work—i.e., by managing the vape shops, and

because Dr. Prager opined that the Debtor could work at a desk job, the Debtor cannot prove that

any portion of the settlement constituted compensation for loss of future earnings.

       In support of his argument, the Trustee relies on In re Jackson, 593 F.3d 171 (2d Cir. 2010)

for the proposition that “[t]o be a loss of future earnings . . . within the meaning of




                                                 -5-
Case 18-13140-t13      Doc 139     Filed 09/09/19 Entered 09/09/19 11:39:10 Page 5 of 11
[§ 522(d)(11)(E)], the payment must be for loss of earnings after the petition date.” Although the

Court does not disagree with Jackson’s reasoning or its holding, the Trustee’s reliance on Jackson

is not persuasive in the context of the Trustee’s motion for summary judgment.

       In Jackson, the debtor, having been terminated from employment, was performing work

for his former employer under a one-year contract. Id. at 173. At the same time, however, the

debtor was pursuing a lawsuit against his former employer for wrongful termination, claiming that

he had been terminated in retaliation for whistle-blowing. Id. Six months into his one-year contract

term, the debtor’s former employer stopped sending contract work to him and, accordingly,

stopped paying him under the contract. Id. Around the same time that his contract work was cut

off, the debtor filed for bankruptcy and claimed an exemption in the then-unknown value of the

wrongful termination claim under § 522(d)(11)(E) for “lost future earnings.” Id. In a settlement of

the wrongful termination lawsuit, the debtor’s former employer “essentially bought out [the

debtor’s] contract . . . paying him most of what he would have earned in the one-year period

following his termination, minus the amount actually paid to him during that period as an

independent contractor.” Id. at 174. The debtor amended his bankruptcy schedule listing the

settlement sum ($135,000 which included $5,000 designated for attorney’s fees) as lost future

earnings, exempt under § 522(d)(11)(E). Id. at 174.

       Ultimately, over the objections of the trustee—who maintained that no portion of the

settlement could be exempted, the bankruptcy court determined that $30,690—a sum that

accounted for what the debtor would have earned under the contract in the months after his petition

was filed, was properly exempted. Id. In support of its holding, the court reasoned that under

§ 522(d)(11)(E), “the earnings exempted must account for a period in the future from the date the

estate is created.” Id. at 174-75 (emphasis added). The debtor appealed this ruling to the district




                                                  -6-
Case 18-13140-t13      Doc 139      Filed 09/09/19 Entered 09/09/19 11:39:10 Page 6 of 11
court (which affirmed the holding) and, finally, to the Second Circuit Court of Appeals. The

Second Circuit held that the bankruptcy and district courts had “correctly interpreted ‘loss of future

earnings’ in [§ 522(d)(11)(E)] as referring to lost earnings for post-petition periods and not for

periods prior to the filing of the bankruptcy petition.” Id. at 177.

       The Court is not persuaded that applying the Jackson court’s reasoning to the facts of this

case supports summary judgment in favor of the Trustee. Unlike Jackson—in which the settlement

was intended to compensate the debtor for a discrete one-year period of lost earnings,

encompassing a discernable number of months pre-dating the debtor’s bankruptcy petition, and a

discernable number of months post-dating the debtor’s bankruptcy petition, here the Debtor’s

settlement was, according to Mr. El Dabe, intended to compensate the Debtor for “future loss of

earnings”6 of an indefinite duration. Based upon the Debtor’s complaint, the sum of the settlement,

and Mr. El Dabe’s affidavit, a reasonable jury could find that a portion of the settlement was

intended to compensate the Debtor for a loss of future earnings beyond the date on which his

bankruptcy petition was filed.

       The Trustee’s additional arguments are unavailing. The Trustee argues that because the

settlement agreement did not expressly apportion damages to the Debtor’s claims, the Debtor

cannot demonstrate that any portion of the settlement was compensation for loss of future earnings.

In his complaint, the Debtor claimed damages for lost earnings and lost earning capacity; and, by

its terms, the lump-sum settlement agreement resolved “all issues, claims, [and] complaints” raised

by the Debtor. Of the $1.6 million, $77,476.12 was consumed by outstanding medical bills. A sum

in excess of $1.5 million is, therefore, untethered to any specific claim.



6
  Because the debtor claimed damages not only for lost wages, but also for a loss of earning
capacity, Mr. El Dabe’s use of the ambiguous phrase “future loss of earnings” could imply future
lost wages and/or a lost or reduced earning capacity.


                                                   -7-
Case 18-13140-t13       Doc 139      Filed 09/09/19 Entered 09/09/19 11:39:10 Page 7 of 11
       Lump-sum settlements “awarded to compensate a broad range of damages . . . not

specifically allocated to any particular” claim frequently arise in the context of Section 522

exemptions. In re Bova, 205 B.R. 467, 476 (Bankr. E.D. Pa. 1997). A debtor’s claim that a portion

of such a settlement is exempt under Section 522’s “future earnings” provision is presumed valid;

and to prevail in an objection to an exemption, the trustee must prove, by a preponderance of the

evidence, that the exemption is invalid. In re Pequeno, 126 F. App’x 158, 163 (5th Cir. 2005).

Bova, 205 B.R. at 477-78; In re Mann, 201 B.R. 910, 915 (E.D. Mich. 1996). A trustee cannot

carry this burden by resorting to, or calling for the court’s, speculation on the matter. See In re

Yelverton, 2013 WL 6405691, *3 (Bankr. D.D.C. 2013) “(A trustee who objects to a [Section]

522(d)(11)(E) exemption of settlement proceeds fails to meet this burden if the court has to

speculate as to how the settlement proceeds were allocated.”); In re Whitson, 319 B.R. 614, 618

(E.D. Ark. 2005) (holding that because the court could only speculate as to the proper portion of a

settlement represented a loss of future earnings, the trustee had not met his burden of proof that

the proceeds of the settlement were not properly exemptible as loss of future earnings); In re

Miller, 36 B.R. 420, 421 (Bankr. D.N.M. 1984) (holding that because the trustee had adduced no

evidence contradicting the debtor’s characterization of a settlement as compensation for the loss

of future earnings, the debtor’s position must be accepted).

       Contrary to the Trustee’s argument, the fact that Dr. Prager opined that that the Debtor may

be able to work at a “desk job,” and the fact that the Debtor has demonstrated capacity to work is

not proof that the lump-sum settlement excluded compensation for loss of future earnings. Nor do

these facts prove that that the sums at issue in the Bentley exemption and the Cordovas exemption

are not traceable to loss-of-future-earnings compensation. Before the injury that led to his lawsuit,

the Debtor was making at least $5,000 per month—approximately $60,000 per year (more than




                                                  -8-
Case 18-13140-t13       Doc 139     Filed 09/09/19 Entered 09/09/19 11:39:10 Page 8 of 11
that with bonuses) in the automobile auction business. Dr. Prager offered no opinion on the matter

of whether the Debtor could return to this business, and considering the Debtor’s education (which

consists primarily of law-enforcement related training) and his work experience, Dr. Prager’s

allusion to the possibility that the Debtor could work in a “desk job” does not support the notion

that the settlement was not intended to compensate the Debtor for loss of future earnings. 7 See,

e.g. Whitson, 319 B.R. at 618 (rejecting a trustee’s objection to an exemption under Section

522(d)(11)(E) in which the debtor had obtained a settlement partially attributable to lost earnings,

which attribution the debtor supported by presenting testimony from her physician that she could

not return to her previous job where she was earning a specific salary); In re Territo, 36 B.R. 667,

671 (Bankr. E.D.N.Y 1984) (holding that the fact of a continuing disability that would likely

prohibit the debtor from returning to his previous position supported a reasonable conclusion that

“most, if not all of the money” could be attributed to lost earnings). Moreover, the fact that the

settlement agreement was intended to resolve all the Debtor’s claims necessarily supports a finding

that at least some portion of the settlement was intended to compensate the Debtor for wage loss

and a loss of earning capacity. Finally, the fact that the Debtor has demonstrated an ability to

work—a circumstance that developed well after the settlement agreement was reached, simply

does not bear on the issue whether any, or all, of the lump-sum settlement was intended to

compensate the Debtor for future lost wages. This fact is, therefore, immaterial.

       C.      The Debtor’s Motion for Summary Judgment. In his motion for summary

judgment, the Debtor argues that there is no genuine issue of material fact and he is entitled to



7
  The Debtor’s lawsuit was filed in September 2012, and his Bankruptcy petition was filed in
December 2018—the Debtor’s $5,000 per month salary would have afforded him approximately
$315,000 in wages in the years before he filed his bankruptcy petition. A reasonable jury could
conclude that some portion of the remaining unallocated settlement funds were intended as
compensation for lost future earnings after December 2018.


                                                  -9-
Case 18-13140-t13      Doc 139      Filed 09/09/19 Entered 09/09/19 11:39:10 Page 9 of 11
 judgment as a matter of law that the exemptions are valid. For the reasons already discussed, the

 undisputed facts do not conclusively demonstrate that the to the Bentley exemption and the

 Cordovas exemption are valid. That is, while it is undisputed that some portion of the Debtor’s

 lump-sum settlement was allocated to future lost earnings, genuine issues of material fact remain

 as to what portion of the settlement was so allocated, and whether the sums represented in the

 Cordovas and Bentley exemptions are traceable to that sum.

        As to the bank account exemption, the Debtor states that it is undisputed that $22,903.23

 contained in his bank account constitutes a portion of the settlement that was paid on account of

 personal injury and is, therefore, exempt under § 522(d)(11)(D). In support of his assertion that

 this fact is undisputed, the Debtor relies on his Schedule C and his Amended Schedule C, and on

 the fact of his personal injury claim in the underlying lawsuit. 8

        While the Debtor’s exemptions are presumed valid in the context of § 522(d)(11)(D), the

 Debtor’s ipse dixit assertion that the funds in the bank account were compensation for personal

 injury is not persuasive in the context of a motion for summary judgment. This is particularly so

 in the context of this case—where the Trustee’s motion for summary judgment is premised on the

 undisputed fact that the lump-sum settlement did not expressly allocate the funds. Considering that

 the Debtor’s underlying lawsuit included a personal injury claim and considering that that the

 lump-sum settlement resolved all claims, it is beyond reasonable debate that at least some portion

 of the settlement was intended to compensate the Debtor for personal injury. However, the Court

 having concluded that there is a genuine issue of fact as to what portion of the lump-sum settlement

 constituted compensation for lost future earnings the Court cannot reasonably conclude, based on




 8
   The Trustee did not respond to the Debtor’s Motion, and the time within which the Trustee could
 file a timely response has now passed.


                                                   -10-
Case 18-13140-t13       Doc 139      Filed 09/09/19 Entered 09/09/19 11:39:10 Page 10 of 11
 the same evidence, that $22,903.23 of the lump-sum settlement was certainly compensation for

 the Debtor’s personal injury.

                                        III.    Conclusion

        The evidence and arguments presented by the parties preclude summary judgment in favor

 of either party. Genuine issues of material fact concerning the allocation of the lump-sum

 settlement—particularly what portion of the settlement was allocated for future loss of earnings,

 and what portion of the settlement was allocated to compensate the Debtor for personal injury—

 must be resolved by a fact finder. Until then, the legal question whether the exemptions are valid

 cannot be resolved. As such, each party’s motion for summary judgment shall be denied by

 separate order.




                                     __________________________________________
                                     Hon. David T. Thuma
                                     United States Bankruptcy Judge


 Entered: September 9, 2019

 Copies to: counsel of record




                                                 -11-
Case 18-13140-t13      Doc 139     Filed 09/09/19 Entered 09/09/19 11:39:10 Page 11 of 11
